Moyek, C J.,
dissenting.
{¶ 11} Due to the severity of Herman’s actions, I would suspend respondent from the practice of law for one year and stay no portion of the sanction.
{¶ 12} The record is clear that Herman acted in a blatantly duplicitous manner when he changed the amounts on two different QDROs without informing either his client or opposing counsel. Herman was subsequently convicted of a second-degree misdemeanor for attempted tampering with documents. As the majority observes, Herman offered no apology for his actions. It is also undisputed that following his conviction, the board found that Herman had violated five Disciplinary Rules.
{¶ 13} The panel found certain mitigating factors, which led to the majority’s staying six months of Herman’s one-year suspension. Such factors, however, are not strong enough to mitigate Herman’s damaging acts. For these reasons, I would suspend Herman from the practice of law for one year with no portion stayed.
O’Connor, J., concurs in the foregoing dissenting opinion.